Citation Nr: 1607299	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar strain. 

2.  Entitlement to a rating in excess of 10 percent for left shoulder impingement with osteoarthritis. 

3.  Entitlement to a rating in excess of 10 percent for left knee posttraumatic arthritis with a Baker's cyst. 

4.  Entitlement to a rating in excess of 10 percent for a left thigh tendon tear. 

5.  Entitlement to a rating in excess of 10 percent for tension-type headaches. 

6.  Entitlement to a rating in excess of 10 percent for ulnar neuropathy of the left upper extremity. 

7.  Entitlement to a rating in excess of 10 percent for an adjustment disorder with depressed mood. 

8.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's July 2014 substantive appeal includes a request to appear at a hearing before the Board at the RO (a Travel Board hearing).  The hearing request was noted in the  November 2014 VA Form 8, Certification of Appeal, and acknowledged in a November 2014 letter mailed to the Veteran.  The Veteran was also notified that he was placed on the list of persons waiting for a Board hearing in letters mailed in November 2014 and February 2015.  Despite the recognition of the Veteran's hearing request, the record does not indicate that a hearing has been scheduled, held, or that the request has been withdrawn by the Veteran or his representative.  Therefore, upon remand, the requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the requested hearing before a Veterans Law Judge of the Board at the RO following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

